Order entered March 14, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00842-CR

                           COURTLAND WAYNE KING, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F11-59371-U

                                             ORDER
       The Court REINSTATES the appeal.

       On January 18, 2013, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel;

(3) counsel’s explanation for the delay in filing appellant’s brief is his workload and a recent

illness; and (4) counsel requested fifteen additional days to complete the brief.

       We ORDER appellant to file his brief by APRIL 1, 2013. Because the brief is already

three months overdue, no further extensions will be granted. If appellant’s brief is not filed by

the date specified, we will order Jeff Buchwald removed as appellant’s attorney and order the

trial court to appoint new counsel to represent appellant in this appeal.
           We DIRECT the Clerk to send copies of this order, by electronic transmission to the

Honorable Susan Hawk, Presiding Judge, 291st Judicial District Court, and to counsel for all

parties.




                                                    /s/    DAVID EVANS
                                                           JUSTICE